DETAILED ACTION
This office action is responsive to communication filed on July 22, 2022.
Response to Arguments
Applicant’s arguments with respect to claim 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 8 is amended to recite that the magnet is in a “truncated square pyramid shape”.  However, this language is not supported by the original specification.  Rather, page 11 of the specification recites that the magnet has a “truncated triangular shape”.  This recitation in the specification should be amended to instead recite that the magnet has a “truncated square pyramid shape” in order to correspond with the nomenclature used in amended claim 8.
Drawings
The objection to the Drawings is hereby removed in view of Applicant’s response.
Claim Rejections - 35 USC § 112
The objection to claim 3 is hereby removed in view of Applicant’s response.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the inner peripheral side wall is opposed to the second step vertical wall each other”.  It is unclear what is meant by this limitation.  As such, claim 6 is deemed indefinite by the Examiner.  This rejection may be overcome by removing “each other” from the limitation.
Claim 15 recites “the inner peripheral side wall is opposed to the first step vertical wall each other”.  It is unclear what is meant by this limitation.  As such, claim 15 is deemed indefinite by the Examiner.  This rejection may be overcome by removing “each other” from the limitation.
Claim 15 additionally recites “the first step vertical wall that forming the magnet mounting portion”.  It is unclear what is meant by this limitation.  As such, claim 15 is deemed indefinite by the Examiner for this additional reason.  This rejection may be overcome by removing “that” from the limitation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4, 7 and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of U.S. Patent No. 11/378,780 in view of Park (KR20160021562).  Portions of Park cited herein refer to the English translation provided by the Examiner on May 2, 2022.

	Consider claim 2, claim 1 of US 11,378,780 teaches (in parentheses):
	A driving device housing (“A driving device, comprising a base and a housing”), polygonal in outer shape (“the housing being polygonal in outer shape”), and with an axial direction (“a housing with an axial direction”), comprising: 
	an outer peripheral side wall and a housing top wall connected to a front side of the outer peripheral side wall, the housing top wall being provided with an opening allowing light to pass through (“an outer peripheral side wall and a top wall connected to a front side of the outer peripheral side wall, the top wall being provided with an opening to allow light to pass therethrough”); and 
	at least one step portion comprising a first step portion and a second step portion at each corner portion thereof (“a step portion at each corner portion thereof”, “each of the step portions comprises a first step portion and a second step portion formed in a stepped shape”)
	wherein the first step portion comprises: a first step vertical wall extending from an outer peripheral side of the housing top wall toward a rear side, and a first step horizontal wall extending from a rear side of the first step vertical wall in a direction intersecting with the axial direction (“the first step portion comprises: a first step vertical wall extending from an outer peripheral side toward a rear side of the top wall, and a first step horizontal wall extending from a rear side of the first step vertical wall in a direction intersecting with the axial line”); 
	the second step portion comprises: a second step vertical wall extending from the first step horizontal wall toward a rear side, and a second step horizontal wall extending from a rear side of the second step vertical wall in a direction intersecting with the axial direction (“the second step portion comprises: a second step vertical wall extending from the first step horizontal wall toward a rear side, and a second step horizontal wall extending from a rear side of the second step vertical wall in a direction intersecting with the axial line”); and, 
	a magnet mounting portion is formed by an inner peripheral wall surface of the second step vertical wall and an inner peripheral wall surface of the outer peripheral side wall adjacent thereto (“an inner peripheral wall surface of the second step vertical wall and an inner peripheral wall surface of the outer peripheral side wall adjacent thereto form a magnet mounting portion”).
	Claim 1 of US 11,378,780 does not explicitly teach that the housing is made of permeability magnetic material.
	Park similarly teaches a driving device housing (cover member, 300, figures 1, 2 and 5), polygonal in outer shape (“polygonal”, paragraph 0028, see figure 1), and with an axial direction (i.e. “Z” direction in figures 1 and 2), the driving device housing (300) comprising: 
	an outer peripheral side wall (e.g. sidewall 312-3 of figure 5, paragraph 0035) and a housing top wall (upper end portion, 311, paragraph 0035) connected to a front side of the outer peripheral side wall (312-3, see figures 1 and 5, paragraph 0035), the housing top wall (311) being provided with an opening (hollow, 310) allowing light to pass through (see figure 1, paragraph 0029); and 
	at least one step portion (301-1 to 301-4, paragraph 0031, figure 1) at each corner portion thereof (see figure 1), wherein the step portion (301-1 to 301-4) comprises: 
	a step horizontal wall extending in a direction intersecting with the axial direction (Numerals 301-1 to 301-4 point to horizonal walls in figure 1.); and 
	a step vertical wall extending from the step horizontal wall toward a front side or a rear side (For instance, the step 301-1 has a vertical wall portion extending from the horizontal wall to the base (210) in figure 1.), and 
	wherein a magnet mounting portion is formed by an inner peripheral wall surface of the step vertical wall and an inner peripheral wall surface of the outer peripheral side wall adjacent thereto (For instance, as shown in figures 5 and 8, a magnet (130-3) is mounted between a step vertical wall portion of sidewall 312-2 and the outer peripheral sidewall (312-3) adjacent thereto.  See paragraphs 0084-0086.).
	However, Park additionally teaches that the housing is made of permeability magnetic material (see paragraph 0058).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the housing taught by claim 1 of US 11,378,780 be made of permeability magnetic material as taught by Park for the benefit of reducing a decrease in electromagnetic force between the magnet and an associated coil (Park, paragraph 0058).

	Consider claim 4, claim 1 of US 11,378,780 further teaches (in parentheses) the second step vertical wall extends to a rear side of the housing (“a second step vertical wall extending from the first step horizontal wall toward a rear side, and a second step horizontal wall extending from a rear side of the second step vertical wall in a direction intersecting with the axial line”).

	Consider claim 7, claim 3 of US 11,378,780 further teaches (in parentheses)
	A driving device, comprising: the housing according to claim 2 (“A driving device, comprising a base and a housing”); 
	a magnet disposed at the magnet mounting portion (“a magnet disposed at the magnet mounting portion”); 
	a lens support disposed in the housing (“a lens support disposed in the housing”); 
	a spring supporting the lens support on at least one of a front side and a rear side of the lens support (“a spring supporting the lens support on at least one of a front side and a rear side of the lens support”); 
	a coil disposed on an outer peripheral side of the lens support (“a coil disposed on an outer peripheral side of the lens support”); and 
	a base supporting the housing at a rear side of the housing (“the base comprises a protruding table protruding forward from the front side; and a table surface of the protruding table is stuck to a rear side surface of the step horizontal wall”); 
	wherein, the magnet comprises a side surface in close contact with the inner peripheral wall surface of the second step vertical wall and the inner peripheral wall surface of the outer peripheral side wall adjacent thereto in the magnet mounting portion (“wherein the magnet comprises side surfaces closely contacting the inner peripheral wall surface of the of the second step vertical wall and the inner peripheral wall surface of the outer peripheral side wall adjacent thereto in the magnet mounting portion, respectively”).

	Consider claim 11, claim 4 of US 11,378,780 further teaches (in parentheses) the rear side surface of the first step horizontal wall is provided as a positioning surface of a front side of the magnet (“the rear side surface of the first step horizontal wall is provided as a positioning surface on a front side of the magnet”).

	Consider claim 12, claim 5 of US 11,378,780 further teaches (in parentheses) the first step horizontal wall is provided with a front side spring supporting the lens support (“the first step horizontal wall is provided with a front side spring supporting the lens support”).

	Consider claim 13, claim 3 of US 11,378,780 does not explicitly that the driving device is embodied in a camera device.
	Park teaches a camera device (“digital cameras”, paragraph 0002) comprising the driving device (paragraph 0002).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the driving device taught by the combination of claim 3 of US 11,378,780 and Park be embodied in a camera device as taught by Park as this only involves combining prior art elements according to known methods to yield predictable results such as facilitating image capture.

	Consider claim 14, claim 3 of US 11,378,780 does not explicitly that the driving device is embodied in an electronic device comprising the camera device of claim 13.
	Park teaches an electronic device (“mobile phone”, paragraph 0002) comprising the camera device (“mobile phones and the like are equipped with digital cameras”, paragraph 0002).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the driving device taught by the combination of claim 3 of US 11,378,780 and Park be embodied in an electronic device comprising the camera device as taught by Park as this only involves combining prior art elements according to known methods to yield predictable results such as facilitating image capture.

Allowable Subject Matter
Claims 3 and 16-18 are allowed.
Claims 5 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowed if amended to overcome the 35 USC 112 rejection thereto in the manner suggested by the Examiner.
Claim 6 would be allowed if amended to overcome the 35 USC 112 rejection thereto in the manner suggested by the Examiner and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 4, 7 and 11-14 would be allowed upon submission of a proper Terminal Disclaimer overcoming the double-patenting rejection thereto.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 2, the prior art of record does not teach nor reasonably suggest at least that the first step portion comprises: a first step vertical wall extending from an outer peripheral side of the housing top wall toward a rear side, and a first step horizontal wall extending from a rear side of the first step vertical wall in a direction intersecting with the axial direction; the second step portion comprises: a second step vertical wall extending from the first step horizontal wall toward a rear side, and a second step horizontal wall extending from a rear side of the second step vertical wall in a direction intersecting with the axial direction; and, a magnet mounting portion is formed by an inner peripheral wall surface of the second step vertical wall and an inner peripheral wall surface of the outer peripheral side wall adjacent thereto, in combination with the other elements recited in claim 2.

	Claims 4-14 contain allowable subject matter as depending from claim 2.

	Consider claim 3, the prior art of record does not teach nor reasonably suggest at least that the first step portion comprises: a first step vertical wall extending from an outer peripheral side of the housing top wall toward a rear side, and a first step horizontal wall extending from a rear side of the first step vertical wall in a direction intersecting with the axial direction; a top wall of the corner edge portion is equivalent to the first step horizontal wall, and, a magnet mounting portion is formed by an inner peripheral wall surface of the first step vertical wall and an inner peripheral wall surface of the outer peripheral side wall adjacent thereto., in combination with the other elements recited in claim 3.	

	Claims 15-18 contain allowable subject matter as depending from claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696